SAYRE, J.:
January 26, 1920, suit was: filed by the defendant, Steuer, in the Cuyahoga Common Pleas, and on March 16, 1920, the attorney for the Realty Company filed a motion to make definite and cértain. The clerk of the court failed to note the name of defendant’s attorney at docket. The motion was overruled and heard and decree entered in favor of the plaintiff, Steuer, without the knowledge or consent of the defendant’s attorney. This action was then brought in the Common Pleas to vacate the former decree and allow the Realty Company to set up a defense which it claims to have had to the action. The former decree was vacated and decree entered in favor of the Realty Company! Steurer files this proceeding in error to reverse the judgment and. decree in this action, “On the ground of mistake, neglect, or omission of the clerk or irregularity in obtaining judgment for order. The Court of Appeals held:
1. The only mistake or omission of the clerk was his failure to note counsel’s name upon the docket, but no judgment or decree can be vacated on that ground.
2. The evidence shows that after defendant company filed its motion to make more, definite and certain, the attorney never gave the case further attention until after the decree was entered, and although being in the city, did not take pains to learn the status of the case.
Neither the fact that he was notified, nor that he was misinformed by opposite counsel, who was also ignorant of the situation, is no excuse, as it is the business of counsel to know what is going on in cases in- which they are employed.
The judgment rendered in favor of. Steuer is held erroneous and will be reversed and judgment be ren-derd in this cas in favor of the Realty Company.